DETAILED ACTION

All previous office actions have been vacated. The previous office actions that have been vacated are (1) 03/14/2022 Non-Final Rejection, (2) 04/28/2022 Notice of Non-Compliant Amendment, and (3) 11/28/2022 Notice of Non-Compliant Amendment. 

The previous office actions have been vacated in order to expedite prosecution due to Applicant’s unfamiliarity with patent prosecution. Applicant’s claims are still non-compliant but to expedite prosecution, the examiner will examine the substance of the claims. Applicant should be aware and keep in mind, however, that such outstanding and unresolved issues will ultimately need to be resolved and corrected should this application eventually be found allowable. 

 Note, the examiner has also attached a sample guide response for Applicant’s convenience. This sample response demonstrates the USPTO’s preferred format for response after Non-Final Office Action. 

Following this preferred format should minimize processing problems. In preparing a response using this format, applicant is reminded that they will also need to submit an argument under the heading “Remarks” pointing out any and all disagreements he/she might have with the examiner’s contentions.  Applicant will also need to discuss the references applied against the claims, explaining how he/she thinks the claims avoid the references or distinguish from them.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-6 and 8-15.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 contains two periods. Each claim must begin with a capital letter and end with a period. Periods may not be used elsewhere in the claim except for abbreviations. See MPEP 608.01(m).  Appropriate correction is required.

Claim 12 is objected to because of the following informalities: “directed” should be recited as --- directly ---.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: “saliva is provided a bottle and a spray applicator” should be recited as --- saliva is provided in a bottle with a spray applicator ---.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection. 

Claim 2 recites sorbitol for inhibiting growth of dental microorganisms. The claim fails to comply with the written description requirement since this limitation was not described in Applicant’s specification such that Applicant may recite it in the claims. At best, Applicant’s original claim 4 filed on 11/29/2020 recites sodium fluoride for inhibiting growth of dental microorganisms. Therefore, reciting sorbitol for inhibiting growth of dental microorganisms is not acceptable, but reciting sodium fluoride for inhibiting growth of dental microorganisms would be acceptable.

Claim 2 recites wherein the concentration of sorbitol is less than 8.5% (w/v). The claim additionally fails to comply with the written description requirement since this limitation was not described in Applicant’s specification such that Applicant may recite it in the claims. At best, Applicant’s specification discloses on page 10 wherein the concentration of sorbitol may be about 1.0 to about 5.0 wt. %. Therefore, reciting wherein the concentration of sorbitol is less than 8.5% (w/v) is not acceptable, but reciting wherein the concentration of sorbitol is about 1.0 to about 5.0 wt. % would be acceptable. 

Claim 3 recites sodium carboxymethylcellulose at a concentration range of 0.65-8.5% w/v. The claim fails to comply with the written description requirement since this limitation was not described in Applicant’s specification such that Applicant may recite it in the claims. Applicant’s specification does not disclose any amounts of sodium carboxymethylcellulose. Therefore, reciting sodium carboxymethylcellulose at a concentration range of 0.65-8.5% w/v is not acceptable.

Claim 3 recites wherein the viscosity of the gel is in the range of 170-230 centipoise. The claim fails to comply with the written description requirement since this limitation was not described in Applicant’s specification such that Applicant may recite it in the claims. Applicant’s specification does not disclose any particular viscosity. At best, Applicant’s specification discloses on page 8 wherein the viscosity is higher than water or similar to saliva. Therefore, reciting wherein the viscosity of the gel is in the range of 170-230 centipoise is not acceptable.

Claim 4 recites wherein the fluoride ion source is in an amount sufficient to supply from 0.5 to 2500 ppm fluoride ion and at a concentration in the range of 0.00001-0.0009% w/v. The claim fails to comply with the written description requirement since this limitation was not described in Applicant’s specification such that Applicant may recite it in the claims. Applicant’s specification does not disclose any amount of fluoride ion in ppm or any concentration in w/v. At best, Applicant’s specification discloses on page 9 wherein the concentration of sodium fluoride may be about 0.001 to about 0.05 wt. %. Therefore, reciting wherein the fluoride ion source is in an amount sufficient to supply from 0.5 to 2500 ppm fluoride ion and at a concentration in the range of 0.00001-0.0009% w/v is not acceptable.

Claim 8 recites methylparaben at a concentration range of 0.05-0.529% w/v. The claim fails to comply with the written description requirement since this limitation was not described in Applicant’s specification such that Applicant may recite it in the claims. Applicant’s specification does not disclose any amounts of methylparaben. Therefore, reciting methylparaben at a concentration range of 0.05-0.529% w/v is not acceptable.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites purified water to 100%. The claim is indefinite since it is unclear what unit the amount is in. For example, it is unclear if purified water is to 100 wt. % or 100 w/v %. 

Claim 1 recites “have a pH value adjust to between 6.75 and 7.0.” The claim is indefinite since it is unclear what has a pH value adjusted to between 6.75 and 7. For sake of compact prosecution, the Examiner has interpreted the composition to have a pH value adjusted to between 6.75 and 7.

Claim 3 recites wherein the viscosity of the gel is in the range of 170-230 mPas. The claim is indefinite because it is not clear how an artificial saliva composition would have a viscosity vastly different from natural saliva. The specification even discloses on page 8 wherein the artificial saliva has a viscosity similar to saliva. As evidence by Van Nieuw Amerongen et al. (US 5,886,054), the viscosity of complete human saliva is about 2.07 ± 0.48 mPa·s (col. 3, lines 34-36) and not in the range of 170-230 mPas. For sake of compact prosecution, the Examiner has interpreted 170-230 mPas to mean 1.70-2.30 mPas. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation 0.5 to 2500 ppm, and the claim also recites 0.00001-0.0009% w/v which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 8 recites the limitation "the preservative" in the second line.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite wherein the gel contains a preservative. To obviate this issue, it is suggested Applicant removes “preservative is” from the claim. 

Claim 10 recites a gel form saliva replacement formulation. The claim is indefinite since it is unclear if the gel form saliva replacement formulation is in reference to the artificial saliva formulation of claim 1 or to a different formulation.

Claim 10 recites the limitation "the saliva substitute" in the last line.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite a saliva substitute. Claim 1 recites an artificial saliva formulation. It is unclear what the saliva substitute is in reference to.

Claim 13 recites wherein the artificial saliva is provided a bottle and a spray applicator. The claim is indefinite since claim 1 recites wherein the composition is a gel and it is not clear how a gel may be provided with a bottle and a spray applicator. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 6 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 5 recites wherein the composition comprises a coloring agent. Claim 5 fails to further limit claim 1 since a coloring agent (i.e. colorant) is already recited in claim 1.

Claim 6 recites wherein the composition comprises flavoring compound. Claim 5 fails to further limit claim 1 since a flavoring compound (i.e. flavorant) is already recited in claim 1.

Claim 11 recites wherein the composition pH is between 6.75 to 7.0. Claim 11 fails to further limit claim 1 since pH between 6.75 and 7.0 is already recited in claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garbers et al. (US 2005/0226822, Oct. 13, 2005) in view of Swanson (US 2017/0354676, Dec. 14, 2017), Van Nieuw Amerongen et al. (US 5,886,054, Mar. 23, 1999), and Shibasaki et al. (US 4,879,281, Nov. 7, 1989). 
	Garbers et al. disclose saliva substitution fluids containing a mucus agent and an emulsifier (abstract). Saliva substitute fluids contain ovomucin-containing mucous agent and various salts for adjusting the tonicity, the osmolarity and the pH in such a way that a chemical composition similar to human saliva results. Such additives are chlorides of the alkali metals or alkaline earth metals for adjusting the tonicity and buffer substances such as phosphate or carbonate buffers which adjust the pH of the saliva substitute fluid to a pH which, although it is physiologically tolerable in the oral cavity, is sufficiently high to counteract the dissolution of the dental enamel (¶ [0025]). The saliva substitute fluids preferably contain 0.05 to 0.15 percent by weight KCl, preferably 0.002 to 0.008 percent by weight of MgCl2, and preferably 0.01 to 0.02 percent by weight of CaCl2. The saliva substitute fluids are preferably buffered with dihydrogen phosphate (i.e. neutralizer) to a pH and a buffer capacity which corresponds to human saliva (¶ [0026]). Besides the ovomucin-containing mucous agent, further mucous agents, such as carboxymethylcellulose can be added to the compositions. The amount of additional further mucous agents can be approximately 0.5 to approximately 5 percent by weight, where the viscosity-modifying action of such an additional mucous agent can be taken into account (¶ [0042]). Humectants can also be added to the compositions. Such humectants include sorbitol. If they are used, their amounts can be approximately 0.5 to approximately 5 percent by weight (¶ [0047]). Flavorings can also be added as additives to the compositions. They can typically be added in amounts of approximately 0.5 to approximately 2 percent by weight (¶ [0049]). The compositions can also contain physiologically tolerable preservatives (¶ [0049]). If an increased bactericidal or caries-preventative action is desired, one or more sources of fluoride ions can be added to the compositions. Examples of sources of fluoride ions include NaF. The amount of fluoride source can typically be approximately 100 ppm to approximately 1500 ppm of free fluoride (¶ [0050]). The compositions may comprise colorants as another additive (¶ [0072]). The compositions may also comprise 0.18% methylparaben and water (¶ [0075]). The water is purified water (¶ [0068] and [0069]). Squeeze bottles and small spray bottles can be used as applicators (¶ [0052]). 
	Garbers et al. differ from the instant claims insofar as not disclosing wherein the composition is a gel. 
	However, Swanson discloses wherein for the treatment of xerostomia, also referred to as dry mouth, artificial saliva or saliva substitutes can be used to replace moisture and lubricate the mouth. These substitutes are available in a variety of formulations including solutions, sprays, gels and lozenges (¶ [0008]). Gel formulations contain a thickening agent in an amount sufficient to render the formulation in the form of a semi-solid (¶ [0035]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Garbers et al. as a gel since the composition is a saliva substitute and a gel is a known and effective form for saliva substitutes as taught by Swanson. One of ordinary skill in the art would have had a reasonable expectation of success since thickening agents may render a composition in gel form as taught by Swanson. 
	The combined teachings of Garbers et al. and Swanson do not disclose wherein the composition comprises sodium carboxymethylcellulose and has a viscosity in the range of 1.70-2.30 mPas. 
	However, Van Nieuw Amerongen et al. disclose a composition comprising at least one polymer such as sodium carboxymethyl cellulose. The composition can serve as a saliva substitution agent (abstract). The composition may have a viscosity level corresponding with natural saliva (col. 3, lines 42-43). The viscosity of complete human saliva is about 2.07 ± 0.48 mPa·s (col. 3, lines 34-36).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Garber et al. disclose wherein the composition comprises carboxymethylcellulose. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated sodium carboxymethylcellulose into the composition of Garber et al. since it is a known and effective carboxmethylcellulse for saliva substitution compositions as taught by Van Nieuw Amerongen et al.
Garbers et al. disclose wherein it is desirable to have the composition similar to human saliva. Therefore, it would have been obvious to one of ordinary skill in the art to have formulated the viscosity of the composition of Garbers et al. to be similar to natural saliva. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Garber et al. to have a viscosity of about 2.07 ± 0.48 mPa·s since it is the viscosity of natural saliva as taught by Van Nieuw Amerongen et al.
The combined teachings of Garbers et al., Swanson, and Van Nieuw Amerongen et al. do not disclose wherein the composition has a pH between 6.75 and 7. 
However, Shibasaki et al. disclose wherein artificial saliva compositions are used as substituents for natural saliva and, therefore, should preferably possess all the functions of natural saliva. Of these functions of natural saliva, the pH buffering capacity is the most important, since the generation of caries can be inhibited by this pH buffering capacity. That is, caries occurs because enamels (i.e., hydroxyapatite) that form the surface layer of teeth, are subjected to decalcification by acids produced by microorganisms such as Streptococcus mutans. This decalcification is accelerated when the pH in the oral cavity becomes less than 5.5. Accordingly, to prevent the generation of caries, preferably the pH in the oral cavity is within the range of 5.5 or more (col. 1, lines 32-44). 
It would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Garbers et al. with a pH of 5.5 or more since Garbers et al. disclose wherein the pH of the composition should be sufficiently high to counteract the dissolution of the dental enamel and a pH of 5.5 or more is a known and effective pH to inhibit decalcification of enamel as taught by Shibasaki et al. 
In regards to instant claim 1 reciting electrolytes: sodium, potassium, chloride, calcium, magnesium, and fluoride, Table 1 of the instant specification discloses an embodiment of the claimed invention comprising potassium chloride, magnesium chloride, calcium chloride, and sodium fluoride. Garbers et al. disclose substantially the same compounds. As such, it would have been obvious to one of ordinary skill in the art that the composition of Garbers et al. comprise substantially the same electrolytes as the claimed invention. 
In regards to the amounts of electrolytes, methylparaben, sorbitol, sodium carboxymethylcellulose, and flavor recited in the instant claims, Garbers et al. disclose 0.05 to 0.15 percent by weight KCl, 0.002 to 0.008 percent by weight of MgCl2, 0.01 to 0.02 percent by weight of CaCl2, NaF in an amount to provide approximately 100 ppm to approximately 1500 ppm of free fluoride, 0.18% methylparaben, approximately 0.5 to approximately 5 percent by weight sorbitol, approximately 0.5 to approximately 5 percent by weight carboxymethylcellulose, and approximately 0.5 to approximately 2 percent by weight flavorings. The claimed ranges would have been obvious from the ranges disclosed by Garbers et al. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  
In regards to the amount of colorant, it would have taken no more than the relative skills of one of ordinary skill in the art to have arrived at an amount colorant within the claimed range depending on the amount of color desired for the composition. 
 In regards to instant claim 2 reciting wherein sorbitol is a dental agent for inhibiting growth of dental microorganisms, Garbers et al. disclose wherein the composition comprises sorbitol. A chemical composition and its properties are inseparable. See MPEP 2112.01. Therefore, the sorbitol of Garber et al. is a dental agent that inhibits growth of dental microorganisms, whether or not the prior art discloses it as such. 
In regards to instant claim 3 reciting wherein sodium carboxymethylcellulose is a non-ionic thickening agent for setting a viscosity and moisture-retaining of the gel, as discussed above, it would have been obvious to have incorporated sodium carboxymethylcellulose into the composition of Garbers et al. A chemical composition and its properties are inseparable. See MPEP 2112.01. Therefore, the sodium carboxymethylcellulose incorporated is a non-ionic thickening agent for setting a viscosity and moisture-retaining of the gel, whether or not the prior art discloses it as such. 
In regards to instant claim 4 reciting wherein sodium fluoride is a decay preventing compound, Garber et al. disclose wherein the composition comprises sodium fluoride. A chemical composition and its properties are inseparable. See MPEP 2112.01. Therefore, the sodium fluoride of Garber et al. is decay preventing compound, whether or not the prior art discloses it as such. 
In regards to instant claims 9 reciting for use in the treatment of saliva deficiency or hyposalivation due to medications, chemotherapeutic drugs, and radiation therapy, this is merely a recitation of the intended use the artificial saliva. The composition of Garbers et al. is a saliva substitution fluid and thus would be useable in treating saliva deficiency due to medications, chemotherapeutic drugs, and radiation therapy, whether the prior art discloses such use or not. 
In regards to instant claim 10 reciting for allowing electrolytes to travel through the matrix of the saliva substitute quickly enough to help remineralization, the instant specification discloses on page 8 wherein the claimed invention has a viscosity similar to saliva. Thus, it is interpreted that a composition having a viscosity similar to saliva would allow electrolytes to travel through the matrix of the saliva substitute quickly enough to help remineralization. Garbers et al. disclose wherein it is desirable to have the composition similar to human saliva. Therefore, it would have been obvious to one of ordinary skill in the art to have formulated the viscosity of the composition of Garbers et al. to be similar to natural saliva. As such, since it would have been obvious to one of ordinary skill in the art to have formulated the viscosity of the composition of Garbers et al. to be similar to natural saliva, the composition of Garbers et al. would allow electrolytes to travel through the matrix of the saliva substitute quickly enough to help remineralization.
In regards to instant claim 12 wherein the artificial saliva is sprayed directly into the back of the mouth and tongue, this is merely a recitation of the intended use the artificial saliva. The saliva substitute of Garbers et al. may be applied using a spray bottle and thus would be usable in spraying directly into the back of the mouth and tongue, whether the prior art discloses such use or not.
In regards to instant 14 reciting wherein the artificial saliva is applied once for overnight use, without reapplication, this is merely a recitation of the intended use of the artificial saliva. Garbers et al. disclose substantially the same type of composition as the claimed invention, the composition of Garbers et al. is capable of being used in substantially the same manner as the claimed invention. 
In regards to instant claim 15 reciting for relief dry mouth, Swanson discloses wherein saliva substitutes may be used to treat dry mouth. Therefore, since the composition of Garbers et al. is a saliva substitute, it would have been obvious to one of ordinary skill in the art to have used the composition of Garbers et al. to treat dry mouth. 
In regards to instant claim 15 reciting instructions for use of the artificial saliva, the instructions are non-functional descriptive material.  Patentable weight need not be given to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate. See Lowry, 32 F.3d, 1583-84, 32 USPQ2d, 1035; In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  See MPEP § 2106.01.  See MPEP 2111.05.
Conclusion
Claims 1-6 and 8-15 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612